Title: To Alexander Hamilton from John Jay, 26 September 1798
From: Jay, John
To: Hamilton, Alexander



Albany 26. Sept. 1798
Dr. Sir

I take the Liberty of communicating to you a letter which I have this day written to the Presidt. of the U States. and in which I have enclosed a Copy of the Act lately passed for the further defence of this State. If you understand the act as I do, and concur in the measure submitted by that Letter to the Presidents consideration be pleased to seal and to send it to the Post Office. But if material objections should occur to you which have escaped me be so good as to return it with your remarks.
I am Dr. Sir

Majr. Genl. Hamilton

